    Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 1 of 7 PageID: 1



AF/SF2019R00428
                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA                    :     Hon. eun             Jtc13c)A
                                                   Crim. No. 19-37@
            v.
                                                   18 U.S.C.   § 1349
 RAYMUNDO TORRES

                                  INFORMATION

       The defendant having waived in open court prosecution by Indictment,

the United States Attorney for the District of New Jersey charges:

                                     COUNT ONE
                          (Conspiracy to Commit Bank Fraud)

                                       Background

       1.        At all times relevant to this Information:

                 a.    Cash Flow Partners, LLC (“Cash Flow”), was a business-

consulting firm with offices in New Jersey and New York.

                 b.    Defendant Raymundo Torres (“TORRES”) was a resident of

New York and worked in the New York office of Cash Flow.                He was a broker

employed by Cash Flow, where he helped individuals obtain bank loans.

                 c.    “Coconspirator 1” worked with TORRES. Coconspirator 1

corresponded with customers and collected supporting documentation, such as

payroll records and tax forms, and assisted in the preparation of bank loan

applications for submission to banks. Coconspirator 1 worked in the New Jersey

office of Cash Flow.
    Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 2 of 7 PageID: 2



              d.   The “Payroll Company” was a New Jersey corporation that

provided payroll processing services and reports to its client companies.

              e.   Victim Bank 1 and Victim Bank 2 were federally insured

financial institutions, as that term is defined in Title 18, United States Code,

Section 20.

                                The Conspiracy

      2.      From in or around March 2016 through in or around May 2018, in

Bergen County, in the District of New Jersey, and elsewhere, defendant

                              RAYMUNDO TORRES

knowingly and intentionally conspired and agreed with Coconspirator 1 and

others to execute and attempt to execute a scheme and artifice to defraud

financial institutions, as defined in Title 18, United States Code, Section 20,

namely, Victim Bank 1 and Victim Bank 2, whose deposits were insured by the

Federal Deposit Insurance Corporation, and to obtain moneys, funds, credits,

assets, securities, and other property owned by, and under the custody and

control of those financial institutions, by means of materially false and

fraudulent pretenses, representations, and promises, contrary to Title 18, United

States Code, Section 1344.

                             Goal of the Conspiracy

      3.      It was the goal of the conspiracy for TORRES, Coconspirator 1, and

others (the “Coconspirators”) to obtain loans from Victim Banks, including

Victim Bank 1 and Victim Bank 2 on the basis of false and fraudulent pretenses

and representations.


                                        2
    Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 3 of 7 PageID: 3



                    Manner and Means of the Conspiracy

      4.    It was part of the conspiracy that from in or around March 2016

through in or around May 2017, Cash Flow released internet advertisements and

held seminars offering to assist low-income customers in obtaining loans.

Customers contacted Cash Flow in hopes of obtaining loans in response to Cash

Flow advertisements and seminars. Customers then submitted documentation

supporting their bank loan applications to the Coconspirators at Cash Flow.

      5.    It was further part of the conspiracy that TORRES directed the

Coconspirators   to create   false documentation    to   make   customers’ loan

applications appear more financially viable than they actually were. The

Coconspirators, including Coconspirator 1, falsified payroll records by inputting

fictitious financial and employment information into template payroll documents

from the Payroll Company.     The Coconspirators, including Coconspirator 1,

inputted similar fictitious financial and employment information into IRS tax

forms. For instance:

            a.    On or about June 22, 2016, TORRES sent an email to

Coconspirator 1 identifying a customer loan applicant (“Customer 1”). TORRES

requested that Coconspirator 1 create a fictional job for Customer 1 that paid

more than the job that Customer 1 actually had in order to make it more likely

that Victim Bank 1 would grant a loan to Customer 1.

            b.    On or about June 29, 2016, Coconspirator 1 emailed TORRES

and attached false IRS W-2 tax forms for 2014 and 2015, a false 1040 tax form,

and false payroll records purportedly from the Payroll Company. The attached


                                       3
    Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 4 of 7 PageID: 4



documents contained the false information regarding Customer l’s employment

and salary that TORRES had told Coconspirator 1 to include.

      6.    It was further part of the conspiracy that the Coconspirators

submitted fraudulent loan applications, including the false documentation they

had created to the Victim Banks, which then approved and paid out loans to

Cash Flow’s customers. For example, on or about July 11, 2016, TORRES sent

false loan application documents to Victim Bank 1 in order to apply for a loan

for Customer 1.

      7.    It    was    further   part   of       the   conspiracy   that   TORRES       and

Coconspirator     1   exchanged    numerous emails            regarding the    creation    of

paperwork showing false occupations and fictitious salaries in order to make

loan applicants falsely appear to have a greater ability to repay loans. TORRES,

Coconspirator 1, and others submitted those documents to Victim Banks in

order to obtain loans.

      8.    It was further part of the conspiracy that, as a result of the foregoing

conduct, Victim Banks, including Victim Bank 1 and Victim Bank 2, suffered

total losses of at least approximately $4,500,000.

      All in violation of Title 18, United States Code, Section 1349.




                                               4
    Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 5 of 7 PageID: 5



                            FORFEITURE ALLEGATION

      1.    The allegations contained in Count One of this Information are

hereby realleged and incorporated by reference for the purpose of alleging

forfeiture, pursuant to Title 18, United States Code, Section 982(a) (2).

      2.    The United States hereby gives notice to defendant TORRES that,

upon his conviction of the offense alleged in Count One of this Information, the

government will seek forfeiture in accordance with Title 18, United States Code,

Section 982(a)(2), which requires any person convicted of such an offense to

forfeit any property, real or personal, which constitutes or is derived from

proceeds obtained directly or indirectly as a result of such offense.

      3.    If any of the above-described forfeitable property, as a result of any

act or omission of defendant TORRES:

            a.     Cannot be located upon the exercise of due diligence;

            b.     Has been transferred or sold to, or deposited with, a third

                   party;

            c.     Has been placed beyond the jurisdiction of the court;

            d.     Has been substantially diminished in value; or

            e.     Has been commingled with other property which cannot be

                   divided without difficulty;




                                         3
    Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 6 of 7 PageID: 6



It is the intent of the United States, pursuant to Title 21, United States Code,

Section 853(p), as incorporated by Title 28, United States Code, Section 246 1(c),

to seek forfeiture of any other property of defendant TORRES up to the value of

the forfeitable property described above.




                                             CRAIG CA PENITê
                                             United States Attorney




                                        6
             CASE NUMBER: 19-

United States District Court
  District of New Jersey
 UNITED STATES OF AMERICA

                     V.


           RAYMUNDO TORRES

     INFORMATION FOR
               18 U.S.C. § 1349


            CRAIG CARPENITO
           UNITED STATES A7TORNEY
       .       NEWARK,NEWJERSEY

 Ai B. FONTECCHIO & STEPHEN FERKETIC
        ASSISTANT U.S. A7TORNEY
             973-645-2745

  USA-48AD 8
  (Ed. 1/97)
                                       Case 2:19-cr-00676-KM Document 1 Filed 09/24/19 Page 7 of 7 PageID: 7
